Exhibit 21 TREDEGAR CORPORATION Virginia Jurisdiction Name of Subsidiary of Incorporation AFBS, Inc. Virginia AUS Corporation Virginia Bon L Aluminum LLC Virginia Bon L Campo Limited Partnership Texas Bon L Holdings, LLC Virginia Bon L Manufacturing Company Virginia The William L. Bonnell Company, Inc. Georgia Buena Vista Holdings, LLC Virginia El Campo GP, LLC Virginia Falling Springs LLC Virginia Guangzhou Tredegar Film Products Limited China Idlewood Properties, Inc. Virginia Jackson River Mountain Properties LLC Virginia Pamunkey Farm Mitigation Bank, LLC Virginia Red Hill Holdings, LLC Virginia Smith Bridge 40, LLC Virginia TFP Italia S.r.l. Italy Tredegar Brazil Industria de Plasticos Ltda. Brazil Tredegar Consumer Designs, Inc. Virginia Tredegar Far East Corporation Virginia Tredegar Film Products, B.V. Netherlands Tredegar Film Products Company Shanghai, Limited Shanghai Tredegar Film Products Corporation Virginia Tredegar Film Products (Europe), Inc. Virginia Tredegar Film Products Kft. Hungary Tredegar Film Products - Lake Zurich, LLC Virginia Tredegar Film Products India Private Limited India Tredegar Film Products Japan KK Japan Tredegar Film Products (Latin America), Inc. Virginia Tredegar Film Products (Korea), Inc. Korea Tredegar Film Products (U.S.) LLC Virginia Tredegar Films Development, Inc. Virginia Tredegar Films RS Converting, LLC Virginia Tredegar Investments, Inc. Virginia Tredegar Investments II, Inc. Virginia Tredegar Newco, Inc. Virginia Tredegar Performance Films Inc. Virginia Tredegar Real Estate Holdings, Inc. Virginia
